DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

RESPONSE TO ARGUMENTS
Applicant's arguments filed 20 July, 2022 have been fully considered but they are not persuasive. 
At page 9, Applicant asserts DINAUER fails to teach the presented claim amendments presented within the reply filed on 20 July, 2022. The Examiner acknowledges that DINAUER does not explicitly disclose the respective grooves associated with the one or more water passages or one or more air passages. Particularly, DINAUER provides passageways for the water and air, but does not explicitly disclose or depict the structure which is provided for such passageways.  As such, this argument found to be persuasive. However, the Applicant continues to assert at page 10, the teachings of DENKENBERGER fail to cure the deficiencies of DINAUER. Applicant alleges the teachings of DENKENBERGER do not provide the first and second grooves associated with the respective air and water passages and further the flat and planar border defined around the one or more water passages and one or more air passages. The Examiner, respectfully, disagrees. If a prima facie case of obviousness is established, the burden shifts to the applicant to come forward with arguments and/or evidence to rebut the prima facie case. See, e.g., In re Dillon, 919 F.2d 688, 692, 16 USPQ2d 1897, 1901 (Fed. Cir. 1990) (en banc). However, arguments of counsel cannot take the place of factually supported objective evidence. See, e.g., In re Huang, 100 F.3d 135, 139-40, 40 USPQ2d 1685, 1689 (Fed. Cir. 1996); In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984). See MPEP 2145.  As understood, Applicant merely states the combination of prior art does not provide the amended claim limitations, absent evidence to support their conclusion. The Examiner, respectfully, disagrees with this conclusion, as the grooves were previously taught by DENKENBERGER, as shown in annotated figure 17 of the Non-Final Office Action mailed on 25 April, 2022.  As taught, the microporous plates are provided with opposite sides, of which grooves are pressed, or otherwise constructed thereon, so as to form the passages of the water and air.  More to this, the grooves are provided within troughs of the plate, such that at locations where adjacent plates meet/touch, there exists a planar and flat border around these defined water and air passages. This is shown in annotated figure 17B herein. As such, the combination of DINAUER, as modified, at least, with the teachings of DENKENBERGER renders the present invention obvious for the reasons articulated within this Final Office Action.  In view of this, the Examiner is not persuaded to the conclusions made by the Applicant in the reply filed on 20 July, 2022, and maintains reliance upon the combination, at least, of DINAUER and DENKENBERGER, as noted herein.

RESPONSE TO AMENDMENT
This Final Office Action is in response to Applicant’s Remarks/Amendments filed on 20 July, 2022. The amendments have been entered.

Disposition of Claims
Claims 1-3, 5, 7-13, 15-19 are pending.
Claims 4, 6, and 14 have been cancelled.

Drawings
The drawings were received on 20 July, 2022.  These drawings are accepted. As such, the drawing objections set forth at pages 2-3 in the Non-Final Office Action mailed on 25 April, 2022 are withdrawn. No new matter has been presented or entered with these amendments.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5, 7-13, 15-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “substantially” in amended claims 1, 5, and 11 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. In this case, it is unclear what bounds the claim is intended to encompass with respect to the nature of the flat and planar border of the one or more water and one or more air passages of the microporous graphite plate.  The specification fails to provide any definition, or guidance, absent a definition, to apprise one having ordinary skill within the art examples or teachings to measure the degree of “substantially” without a precise numerical measurement. As such, the claim limitation is indefinite. For examination purposes, it is being interpreted the claims are directed to the microporous graphite plate including a flat and planar border around the one or more water passages and the one or more air passages.
Dependent claims, from rejected claims 1, 5, and 11, are further rejected under 35 U.S.C. 112(b).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5, 7-13, 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over DINAUER (US 5,368,786 – published 29 November, 1994), in view of DENKENBERGER (US 2012/0291991 – published 22 November, 2012).
As to claim 1, DINAUER discloses an integral condensing heat exchanger and water separator (structures of figures 13-40) comprising:
a microporous plate (structure shown as: 366, described in col.33, lines 44-50, 391, described in col.35, lines 5-9, 431, described in col. 35, lines 60-66, 471, described in col. 36, lines 50-54, 501, described in col. 37, lines 51-58, 556 described in col. 39, line 18, and/or 571, described in col. 39, line 35, in view of col.8, lines 61-63; col.9, lines 1-13);
one or more water passages defined at a first side(side of which water passage resides) of the microporous plate (col.34, lines 34-37; col.35, lines 40-52; col.36, lines 26-48; col.36, lines 57-58; col.37, lines 24-26; col.38, lines 26-53; col. 39, lines 21-32 and 37-43);
one or more air passages defined at a second side (side of which air resides) of the microporous plate opposite the first side (col.34, lines 34-37; col.35, lines 40-52; col.36, lines 26-48; col.36, lines 57-58; col.37, lines 24-26; col.38, lines 26-53; col. 39, lines 21-32 and 37-43);
an air inlet (ducts used to provide supply and discharge of the air across the water passages, as understood through figures 7, 13-14, 16-17, 19-20, 23, 27-28)  operable connected to the one or more air passages(col.34, lines 34-37; col.35, lines 40-52; col.36, lines 26-48; col.36, lines 57-58; col.37, lines 24-26; col.38, lines 26-53; col. 39, lines 21-32 and 37-43, air passes through the passages pass the one or more water passages, via the ducts) to direct a flow of air through the one or more air passages at a first pressure (col.11, lines 26-28; col.17, lines 1-4);and
a water inlet (manifolds supplying water, such as those of 207 and 208, shown in figures 7, and as understood through figures 13-40 of various integrated condensing heat exchanger and water separator designs) operably connected to the one or more water passages to direct a flow of water through(col.34, lines 34-37; col.35, lines 40-52; col.36, lines 26-48; col.36, lines 57-58; col.37, lines 24-26; col.38, lines 26-53; col. 39, lines 21-32 and 37-43) the one or more water passages at a second pressure lower than the first pressure (col.8, lines 31-34; col.11, lines 26-28); 
wherein the microporous plate is configured such that moisture condenses from the flow of air onto the second side and is wicked through the microporous plate to the one or more water passages to join the flow of water (col.2, lines 9-12; col. 8, lines 28-46).
However, DINAUER does not explicitly disclose the use of graphite as the material of the microporous plate or wherein the one or more air passages are defined as a plurality of first grooves and the one or more water passages are defined as a plurality of second grooves, such that the microporous graphite plate includes a flat and planar border defined around the one or more water passages or the one or more air passages. 
First, Applicant is advised "the selection of a known material based on its suitability for its intended use supported a prima facie obviousness", and that the selection of a material known within the heat exchanger, applied to humification and dehumidification, art is not inventive, as it would have been obvious to one having ordinary skill within the art to select the material based on known principles (e.g. effects related to water/condensation transfer through microporous structure, such as suggested in col.9, lines 21-30 of DINAUER, in addition to maintaining separation between the gas and liquid, as suggested in col.9, lines 41-43 of DINAUER, and avoid local spots of liquid water or gas leakage, as suggested in col.9, lines 65-68 of DINAUER). The courts have held that "mere selection of known plastic to make a container-dispenser of a type made of plastics prior to the invention, the selection of the plastics being on the basis of suitability for the intended use, would be entirely obvious.” Therefore, with regards to the present application, it would have been obvious for one having selected a microporous material, such as graphite, as one having ordinary skill within the heat exchanger, applied to humification and dehumidification, art knows to select the material based on the above noted characteristics.  
Second, DENKENBERGER is within the field of endeavor provided a heat exchanger (abstract), which can include a porous material to allow at least one of the fluids to permeate therethrough, thus, allowing mass transfer (par. 17). In particular, DENKENBERGER provides a microporous plate (see annotated figure 17A and 17B), which includes a first plurality of grooves for defining, at least partially, the water passages, and a second plurality of grooves for defining, at least partially, the air passages. Furthermore, the resulting water and air passages are provided with a flat planar border defined therearound (see annotated figure 17B). Such a design provides benefits to the low manufacturing cost and small channel size, in addition to excluding bacteria or dust from moving between the air and water passages (par. 100).  More so, as recognized by DENKENBERGER, and DINAUER, wherein humidification of air can be provided by movement of water vapor into the air passages (col.1, lines 12-14 and col.5, lines 27-col. 8,line 59 of DINAUER; par. 100 of DENKENBERGER) and dehumidification of air can be provided by movement of condensate from the air passages to the water passages (col.1, lines 12-14 and col.5, lines 27-col. 8,line 59 of DINAUER), the heat exchanger can be used in a similar way for other processes that require mass transfer (par. 100 of DENKENBERGER), which would result in the same benefits.  As such, it would have been obvious to one having ordinary skill within the art, prior to the date the invention was effectively filed, to modify DINAUER with the teachings of DENKENBERGER to include the microporous plate having a first plurality of grooves and a second plurality of grooves for, at least partially, and a flat planar border therearound, defining the respective water and air passages to provide benefit of low manufacturing cost and smaller channel size, while preventing the conveyance of bacteria and dust between the channels.

    PNG
    media_image1.png
    844
    1274
    media_image1.png
    Greyscale

Annotated Figure 17A of DEKENBERGER

    PNG
    media_image2.png
    659
    1308
    media_image2.png
    Greyscale

Annotated Figure 17B of DEKENBERGER

As to claim 2, DINAUER, as modified, further discloses wherein a difference between the first pressure and the second pressure is maintained below a bubble point of the microporous plate to prevent the ingress of the flow of air through the microporous plate and into the one or more water passages (col. 7, lines 40-49; col. 8, lines 31-34; col.9, lines 51-59; col.10, lines 1-6; col.11, lines 26-28; col.25, lines 40-56).

As to claim 3, DINAUER, as modified, further discloses wherein the second pressure is sub-ambient (col.25, lines 40-56).

As to claim 5, DINAUER discloses a condensing heat exchanger and water separator (structures of figures 13-40) comprising:
a microporous plate (structure shown as: 366, described in col.33, lines 44-50, 391, described in col.35, lines 5-9, 431, described in col. 35, lines 60-66, 471, described in col. 36, lines 50-54, 501, described in col. 37, lines 51-58, 556 described in col. 39, line 18, and/or 571, described in col. 39, line 35, in view of col.8, lines 61-63; col.9, lines 1-13) having:
one or more water passages defined at a first side(side of which water passage resides) of the microporous plate (col.34, lines 34-37; col.35, lines 40-52; col.36, lines 26-48; col.36, lines 57-58; col.37, lines 24-26; col.38, lines 26-53; col. 39, lines 21-32 and 37-43);
one or more air passages defined at a second side (side of which air resides) of the microporous plate opposite the first side (col.34, lines 34-37; col.35, lines 40-52; col.36, lines 26-48; col.36, lines 57-58; col.37, lines 24-26; col.38, lines 26-53; col. 39, lines 21-32 and 37-43);
an air inlet (ducts used to provide supply and discharge of the air across the water passages, as understood through figures 7, 13-14, 16-17, 19-20, 23, 27-28)  operable connected to the one or more air passages(col.34, lines 34-37; col.35, lines 40-52; col.36, lines 26-48; col.36, lines 57-58; col.37, lines 24-26; col.38, lines 26-53; col. 39, lines 21-32 and 37-43, air passes through the passages pass the one or more water passages, via the ducts) to direct a flow of air through the one or more air passages at a first pressure (col.11, lines 26-28; col.17, lines 1-4);and
a water inlet (manifolds supplying water, such as those of 207 and 208, shown in figures 7, and as understood through figures 13-40 of various integrated condensing heat exchanger and water separator designs) operably connected to the one or more water passages to direct a flow of water through(col.34, lines 34-37; col.35, lines 40-52; col.36, lines 26-48; col.36, lines 57-58; col.37, lines 24-26; col.38, lines 26-53; col. 39, lines 21-32 and 37-43) the one or more water passages at a second pressure lower than the first pressure (col.8, lines 31-34; col.11, lines 26-28); 
wherein the microporous plate is configured such that moisture condenses from the flow of air onto the second side and is wicked through the microporous plate to the one or more water passages to join the flow of water (col.2, lines 9-12; col. 8, lines 28-46).
However, DINAUER does not explicitly disclose the use of graphite as the material of the microporous plate, and the condensing heat exchanger and water separator being formed of a plurality of microporous graphite plates arranged in a stack. Furthermore, DINAUER does not further disclose wherein each of the microporous graphite plate includes: a plurality of first grooves at the first side to at least partially define the one or more water passages, a plurality of second grooves at the second side to at least partially define the one or more air passages, wherein each of the microporous graphite plates includes a flat a planar border defined around the one or more water passages and the one or more air passages.
Applicant is advised "the selection of a known material based on its suitability for its intended use supported a prima facie obviousness", and that the selection of a material known within the heat exchanger, applied to humification and dehumidification, art is not inventive, as it would have been obvious to one having ordinary skill within the art to select the material based on known principles (e.g. effects related to water/condensation transfer through microporous structure, such as suggested in col.9, lines 21-30 of DINAUER, in addition to maintaining separation between the gas and liquid, as suggested in col.9, lines 41-43 of DINAUER, and avoid local spots of liquid water or gas leakage, as suggested in col.9, lines 65-68 of DINAUER). The courts have held that "mere selection of known plastic to make a container-dispenser of a type made of plastics prior to the invention, the selection of the plastics being on the basis of suitability for the intended use, would be entirely obvious.” Therefore, with regards to the present application, it would have been obvious for one having selected a microporous material, such as graphite, as one having ordinary skill within the heat exchanger, applied to humification and dehumidification, art knows to select the material based on the above noted characteristics.  
Secondly, DENKENBERGER is within the field of endeavor provided a heat exchanger (abstract), which can include a porous material to allow at least one of the fluids to permeate therethrough, thus, allowing mass transfer (par. 17). In particular, DENKENBERGER teaches heat exchanger with a plurality of microporous plates stacked onto of one another to form water channels on one side of two contacting plates and air channels formed on the other side of two contacting plates (see annotated figure 17A and 17B). DENKENBERGER provides a microporous plate (see annotated figure 17A and 17B), which includes a first plurality of grooves for defining at the first side, at least partially, the water passages, and a second plurality of grooves for defining at the second side, at least partially, the air passages. Furthermore, the resulting water and air passages are provided with a flat planar border defined therearound (see annotated figure 17B). Such a design provides benefits to the low manufacturing cost and small channel size, in addition to excluding bacteria or dust from moving between the air and water passages (par. 100).  More so, as recognized by DENKENBERGER, and DINAUER, wherein humidification of air can be provided by movement of water vapor into the air passages (col.1, lines 12-14 and col.5, lines 27-col. 8,line 59 of DINAUER; par. 100 of DENKENBERGER) and dehumidification of air can be provided by movement of condensate from the air passages to the water passages (col.1, lines 12-14 and col.5, lines 27-col. 8,line 59 of DINAUER), the heat exchanger can be used in a similar way for other processes that require mass transfer (par. 100 of DENKENBERGER), which would result in the same benefits.  As such, it would have been obvious to one having ordinary skill within the art, prior to the date the invention was effectively filed, to modify DINAUER with the teachings of DENKENBERGER to include the microporous plate having the plurality of plates stacked, with each plate including a first plurality of grooves and a second plurality of grooves for, at least partially, defining the respective water and air passages and the flat and planar border around the defined passages to provide benefit of low manufacturing cost and smaller channel size, while preventing the conveyance of bacteria and dust between the channels.

As to claim 7, DINAUER, as modified, previously provided, wherein the microporous plates are formed of graphite and arranged in a stack. DINAUER further discloses comprising a cover plate (379/381, as shown in figures 13-15; 513/514, as shown in figure 28; 552, as shown in figures 32-33) disposed at one or more of a first side and a second side (figures 13-15, 28, 32-33) of the microporous plates. As such, the modifications previously provided, in conjunction with the further disclosure of DINAUER, provides the cover plates disposed at one or more of the first stack side and second stack side of the stacked plurality of microporous graphite plates.

As to claim 8, DINAUER, as modified, further discloses comprising an air outlet (ducts used to provide supply and discharge of the air across the water passages, as understood through figures 7, 13-14, 16-17, 19-20, 23, 27-28)  operable connected to the one or more air passages(col.34, lines 34-37; col.35, lines 40-52; col.36, lines 26-48; col.36, lines 57-58; col.37, lines 24-26; col.38, lines 26-53; col. 39, lines 21-32 and 37-43, air passes through the passages pass the one or more water passages, via the ducts)to output a flow of conditioned air (col.24, lines 45 – col.25, line 58) from the condensing heat exchanger and water separator (figure 7). 

As to claim 9, DINAUER, as modified, further discloses wherein a difference between the first pressure and the second pressure is maintained below a bubble point of the microporous plate to prevent the ingress of the flow of air through the microporous plate and into the one or more water passages (col. 7, lines 40-49; col. 8, lines 31-34; col.9, lines 51-59; col.10, lines 1-6; col.11, lines 26-28; col.25, lines 40-56).

As to claim 10, DINAUER, as modified, further discloses wherein the second pressure is sub-ambient (col.25, lines 40-56).

As to claim 11, DINAUER discloses an environmental control system (figure 7), comprising:
a liquid-liquid heat exchanger (243 or 246; col.26, line 58- col.27, line 36);
a pump (226; col.26,lines 31-34); and
a condensing heat exchanger and water separator (204; col.25, lines 25-58);
wherein the liquid to liquid heat exchange, the pump, and the condensing heat exchanger and water separator are arranged in serial arrangement (provide the flow loop shown in figure 7) to define a water coolant loop with a flow of water circulating therethrough (as evidenced by the various pipes shown in figure 7 and disclosure of col.24, line 45 – col.30, line 63); and
wherein the condensing heat exchanger and water separator (structures of figures 13-40) includes:
a microporous plate (structure shown as: 366, described in col.33, lines 44-50, 391, described in col.35, lines 5-9, 431, described in col. 35, lines 60-66, 471, described in col. 36, lines 50-54, 501, described in col. 37, lines 51-58, 556 described in col. 39, line 18, and/or 571, described in col. 39, line 35, in view of col.8, lines 61-63; col.9, lines 1-13) having:
one or more water passages defined at a first side(side of which water passage resides) of the microporous plate (col.34, lines 34-37; col.35, lines 40-52; col.36, lines 26-48; col.36, lines 57-58; col.37, lines 24-26; col.38, lines 26-53; col. 39, lines 21-32 and 37-43);
one or more air passages defined at a second side (side of which air resides) of the microporous plate opposite the first side (col.34, lines 34-37; col.35, lines 40-52; col.36, lines 26-48; col.36, lines 57-58; col.37, lines 24-26; col.38, lines 26-53; col. 39, lines 21-32 and 37-43);
an air inlet (ducts used to provide supply and discharge of the air across the water passages, as understood through figures 7, 13-14, 16-17, 19-20, 23, 27-28)  operable connected to the one or more air passages(col.34, lines 34-37; col.35, lines 40-52; col.36, lines 26-48; col.36, lines 57-58; col.37, lines 24-26; col.38, lines 26-53; col. 39, lines 21-32 and 37-43, air passes through the passages pass the one or more water passages, via the ducts) to direct a flow of air through the one or more air passages at a first pressure (col.11, lines 26-28; col.17, lines 1-4);and
a water inlet (manifolds supplying water, such as those of 207 and 208, shown in figures 7, and as understood through figures 13-40 of various integrated condensing heat exchanger and water separator designs) operably connected to the one or more water passages to direct a flow of water through(col.34, lines 34-37; col.35, lines 40-52; col.36, lines 26-48; col.36, lines 57-58; col.37, lines 24-26; col.38, lines 26-53; col. 39, lines 21-32 and 37-43) the one or more water passages at a second pressure lower than the first pressure (col.8, lines 31-34; col.11, lines 26-28); 
wherein the microporous plate is configured such that moisture condenses from the flow of air onto the second side and is wicked through the microporous plate to the one or more water passages to join the flow of water (col.2, lines 9-12; col. 8, lines 28-46).
However, DINAUER does not explicitly disclose the use of graphite as the material of the microporous plate or wherein the one or more air passages are defined as a plurality of first grooves and the one or more water passages are defined as a plurality of second grooves, such that the microporous graphite plate includes a flat and planar border defined around the one or more water passages or the one or more air passages. 
Applicant is advised "the selection of a known material based on its suitability for its intended use supported a prima facie obviousness", and that the selection of a material known within the heat exchanger, applied to humification and dehumidification, art is not inventive, as it would have been obvious to one having ordinary skill within the art to select the material based on known principles (e.g. effects related to water/condensation transfer through microporous structure, such as suggested in col.9, lines 21-30 of DINAUER, in addition to maintaining separation between the gas and liquid, as suggested in col.9, lines 41-43 of DINAUER, and avoid local spots of liquid water or gas leakage, as suggested in col.9, lines 65-68 of DINAUER). The courts have held that "mere selection of known plastic to make a container-dispenser of a type made of plastics prior to the invention, the selection of the plastics being on the basis of suitability for the intended use, would be entirely obvious.” Therefore, with regards to the present application, it would have been obvious for one having selected a microporous material, such as graphite, as one having ordinary skill within the heat exchanger, applied to humification and dehumidification, art knows to select the material based on the above noted characteristics.  
Secondly, DENKENBERGER is within the field of endeavor provided a heat exchanger (abstract), which can include a porous material to allow at least one of the fluids to permeate therethrough, thus, allowing mass transfer (par. 17). In particular, DENKENBERGER teaches heat exchanger with a plurality of microporous plates stacked onto of one another to form water channels on one side of two contacting plates and air channels formed on the other side of two contacting plates (see annotated figure 17A and 17B). DENKENBERGER provides a microporous plate (see annotated figure 17A and 17B), which includes a first plurality of grooves for defining at the first side, at least partially, the water passages, and a second plurality of grooves for defining at the second side, at least partially, the air passages. Furthermore, the resulting water and air passages are provided with a flat planar border defined therearound (see annotated figure 17B). Such a design provides benefits to the low manufacturing cost and small channel size, in addition to excluding bacteria or dust from moving between the air and water passages (par. 100).  More so, as recognized by DENKENBERGER, and DINAUER, wherein humidification of air can be provided by movement of water vapor into the air passages (col.1, lines 12-14 and col.5, lines 27-col. 8,line 59 of DINAUER; par. 100 of DENKENBERGER) and dehumidification of air can be provided by movement of condensate from the air passages to the water passages (col.1, lines 12-14 and col.5, lines 27-col. 8,line 59 of DINAUER), the heat exchanger can be used in a similar way for other processes that require mass transfer (par. 100 of DENKENBERGER), which would result in the same benefits.  As such, it would have been obvious to one having ordinary skill within the art, prior to the date the invention was effectively filed, to modify DINAUER with the teachings of DENKENBERGER to include the microporous plate including a first plurality of grooves and a second plurality of grooves for, at least partially, defining the respective water and air passages and the flat and planar border around the defined passages to provide benefit of low manufacturing cost and smaller channel size, while preventing the conveyance of bacteria and dust between the channels.

As to claim 12, DINAUER, as modified, further discloses wherein a difference between the first pressure and the second pressure is maintained below a bubble point of the microporous plate to prevent the ingress of the flow of air through the microporous plate and into the one or more water passages (col. 7, lines 40-49; col. 8, lines 31-34; col.9, lines 51-59; col.10, lines 1-6; col.11, lines 26-28; col.25, lines 40-56).

As to claim 13, DINAUER, as modified, further discloses wherein the second pressure is sub-ambient (col.25, lines 40-56).

As to claim 15, DINAUER, as modified, further discloses comprising a vented bellow (229 and/or 231; col.30, lines 17-48) and flow metering orifice (229 and/or 231; col.30,lines 17-48) arranged along the water coolant loop to maintain the selected second pressure of the flow of water (col.28, lines 30-40; col.29,lines 3-10).

As to claim 16, DINAUER, as modified, further discloses wherein the bellows accumulator is disposed along the water coolant loop between the pump and the condensing heat exchanger (figure 7; col.26, lines 23-51).

As to claim 17, DINAUER, as modified, further discloses wherein a temperature of the flow of water is maintained by thermal energy exchange with a flow of coolant at the liquid-liquid heat exchanger (col.29,line  61- col.30, line 17).

As to claim 18, DINAUER, as modified, further discloses comprising a water output line (234 or 236) fluidly connected to the water coolant loop (figure 7; col.27, lines 21-40), the water output line configured to selectably remove water from the water coolant loop(col.27,lines 21-40).

As to claim 19, DINAUER, as modified, further discloses comprising an output pump (either 239 or 241) disposed along the water output line (figure 7; col.27, lines  21-40).

CONCLUSION
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA M HOPKINS whose telephone number is (571)272-8588. The examiner can normally be reached Monday - Friday 7AM to 3:30PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNA M HOPKINS/Primary Examiner, Art Unit 3763